Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2421115).

1. Carlson teaches:
A rotor (fig 1) for an electrical machine, comprising:
 	a rotor shaft 10; 
a rotor laminated core 11, which sits on the rotor shaft with a press fit (col 1 3rd para last sentence); 
a first rotor holder/fibre disc 12, which is arranged adjacent to the rotor laminated core on a first side thereof (fig 1), and a second rotor holder/fibre disc 12, which is arranged adjacent to the rotor laminated core on a second, opposite side thereof (fig 1); 
a first shaft securing ring/metal washer 13, which sits in a first groove (located at reference numeral 18) of the rotor shaft and axially secures the rotor laminated core.  

    PNG
    media_image1.png
    228
    602
    media_image1.png
    Greyscale

2. Carlson teaches:
The rotor according to Claim 1, further comprising a second shaft securing ring/metal washer 14 which sits in a second groove (located at reference numeral 18) of the rotor shaft and axially secures the rotor laminated core (fig 1), wherein the second groove is arranged opposite the first groove with respect to the rotor laminated core (fig 1).  
3. Carlson teaches:
The rotor according to Claim 1, further comprising a shaft shoulder (annotated fig below) on the rotor shaft, which shaft shoulder is arranged adjacent to (in the vicinity of) the second rotor holder opposite the rotor laminated core and axially secures the rotor laminated core.  

    PNG
    media_image2.png
    228
    602
    media_image2.png
    Greyscale


4. Carlson teaches:
The rotor according to claim 1, wherein the first shaft securing ring and the first groove are arranged adjacent to (in the vicinity of) the first rotor holder opposite the rotor laminated core, and/or the second shaft securing ring and the second groove are arranged adjacent to (in the vicinity of) the second rotor holder opposite the rotor laminated core (figs above).  

5. Carlson teaches:
The rotor according to claim 1, wherein the first shaft securing ring and/or the second shaft securing ring are/is arranged on a shaft projection (annotated fig below) of the rotor shaft.  

    PNG
    media_image3.png
    228
    602
    media_image3.png
    Greyscale







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 0 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Kaiser et al. (US 20100247229).

9. Carlson has been discussed above, re claim 1; but does not teach a stator; a rotor according to claim 1 which is mounted such that it can rotate about the rotation axis of the rotor in relation to the stator.  

Kaiser et al. teach a stator 46; a rotor 50 which is mounted such that it can rotate about the rotation axis of the rotor in relation to the stator.  Kaiser et al. motor 32 would benefit from Carlson’s rotor design in that the design is an inexpensive improvement in the method of securing the rotor laminations (excerpt below).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Carlson with a stator; a rotor according to claim 1 which is mounted such that it can rotate about the rotation axis of the rotor in relation to the stator, as taught by Kaiser et al. so as to provide an inexpensive improvement in securing rotor laminations. 
10. Carlson has been discussed above, re claim 1; but does not teach a vehicle with at least two axles, at least one of which is driven, wherein said driving is performed at least partially or temporarily by the electrical machine according to Claim 9.  

Kaiser et al. teach vehicle with at least two axles (driving wheels 16, fig 1), at least one of which is driven (by electric machine 32), wherein said driving is performed at least partially or temporarily by the electrical machine 32 (para 0017).  Kaiser et al. motor 32 would benefit from Carlson’s rotor design in that the design is an inexpensive improvement in the method of securing the rotor laminations (excerpt below).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Carlson with vehicle with at least two axles, at least one of which is driven, wherein said driving is performed at least partially or temporarily by the electrical machine according to Claim 9, as taught by Kaiser et al. so as to provide an inexpensive improvement in securing rotor laminations.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832